DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 9 and 16 are objected to because of the following informalities:
The claims state “… before being modifying the base …” which the Examiner believes should be --before modifying the base--
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 14, 15, 16, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claims 1, 8 and 14 recite the limitations of identifying grammars for network switches, generating an augmented grammar from the available grammars, identifying configuration files for the network switches, and generating a base merged configuration file that represents the modification of the configuration files according to the augmented grammar. Under the broadest reasonable interpretation, the independent claims relate to applying particular words and configuration files dedicated mental process.
This judicial exception is not integrated into a practical application because the claims simply teaching of generating a file based on available words and files for network switches. The claims are presented in such a way that they can be performed by a generic computer. The claims make mention of a memory device and a processor, which are recited at such a high level of generality, that they amount to no more than a form of insignificant extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the invention is not tied to a practical application. The claims provide techniques that amount to no more than mere instructions that apply the judicial exception to being performed by a generic device. The specification in [0078] provides a processor, this being a generic device. Mere instructions to apply an exception using a generic device cannot provide an inventive concept. Claims 1, 8 and 14 are not eligible.
Claims 2 and 15 provide receiving input from a user and modifying the base merged configuration file based on the input and available data to then display the result to the user. Such an input can be provided by a user using pen and paper, and the modification can also be performed on a paper to then view the result, and does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.

Claims 4, 10 and 17 provide further file modification which can be performed by a human and does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claims 5, 11 and 18 provide teaching for validating configuration files, and does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 7 provides combining grammar to form the base merged configuration file, which can be performed on a piece of paper or in a human mind and does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 9 provides receiving inputs from a user and modifying the base merged configuration file based on the input and available data, validating modifications before modifying the base merged configuration file, and then displaying the result to the user. Such an input can be provided by a user using pen and paper, and the modification can also be performed on a paper to then view the result, and does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Allowable Subject Matter
Claims 6, 12, 13, 19 and 20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Deng et al (U.S. 8,959,194 B1) provides teaching for merging device schemas in order to manage difference versions of network devices (Abstract).
BONNEY et al (US 2015/0207808 A1) provides teaching for combining profile element files into a single configuration file that contains configuration information for all devices on a network for which configuration information is being tracked [0087].
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657